DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/15/2021. As directed by the amendment: claims 1, 6, 9-10, 12-15, 17 have been amended; claims 8, 11 have been canceled; and no new claims have been added. Thus, claims 1-7, 9-10, 12-22 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 09/15/2020.

Response to Arguments
Applicant’s argument pages 10-11 of the remarks filed 03/15/2021 that independent claim 1 is amended to include the allowable subject matter of claim 8 and independent claim 10 is amended to include the allowable subject matter of claim 11; therefore, claims 1 and 10 overcome the cited prior arts in the office action mailed on 09/15/2020. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 17-22 directed to the invention non-elected without traverse.  Accordingly, claim(s) 17-22 been cancelled.

Allowable Subject Matter
Claims 1-7, 9-10, 12-16 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Devgon (US 2012/0277627), Amisar et al. (US 2006/0015068), and Pevsner (US 4,159,022).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus comprising an actuator having a first portion disposed outside of the introducer and a second portion disposed in the inner volume of the introducer and coupled to the proximal end portion of the catheter such that the second portion of the actuator exerts a force on the proximal end portion of the catheter operable to increase an internal stress within at least a second portion of the catheter disposed between the second portion of the actuator and the lock resulting in a deformation of the second portion of the catheter, in combination with the total structure and function as claimed. 
Devgon only discloses the increase in the internal stress within the second portion of the catheter results in a distal movement of the second portion of the catheter. 
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 10, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus comprising an actuator having a first portion disposed outside of the introducer and a second portion disposed within the introducer and coupled to the proximal end portion of the catheter, the actuator configured to move relative to the introducer in response to a first force exerted on the first portion of the actuator to move the catheter and the second portion of the actuator configured to exert a second force different from the first force on the proximal end portion of the catheter as the actuator moves the catheter, and wherein the second force resulting in a deflection of a portion of the catheter disposed between the actuator and the lock, in combination with the total structure and function as claimed.

Amisar only discloses an actuator (70, fig. 14) including portion disposaed outside of the introducer (portion of 70 coupled to element 32 of the introducer 24).
No combination of prior art was found to teach or suggest each and every element of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DUNG T ULSH/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783